PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/566,062
Filing Date: 10 Sep 2019
Appellant(s): Golden et al.



__________________
Stephen A. Sequin, Jr.
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 1/4/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 8/17/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims (see also Final rejection).
Claims 1-3 and 5-11 are rejected under 35 U.S.C. 103 as being unpatentable over US 20090167257 A1 to Maddali et al. in view of US 20090058373 A1 to Graovac et al.
Claims 4 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over US 20090167257 Al to Maddali et al. in view of US 20090058373 Al to Graovac et al. as applied to claims 1,3, and 11 above and further in view of US 20140176087 Al to Mouni et al.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over US 20090167257 Al to Maddali et al. in view of US 20090058373 Al to Graovac et al. and US 20140176087 Al to Mouni et al.
Claims 16-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US 20090058373 Al to Graovac et al. in view of US 20090167257 Al to Maddali et al.
Claims 19, 21, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over US 20090058373 Al to Graovac et al. in view of US 20090167257 Al to Maddali et . as applied to claims 16 and 17 above and further in view of US 20140176087 Al to Mouni et al.

(2) Response to Argument
A. Obviousness Rejection of Claims 1-3 and 5-11
In regarding to claim 1, Appellant argues 1) “the rejection does not point to any objective evidence that Graovac discloses a rotating diode or is concerned with protection from rotating diode faults” (App. Br., p. 4); and 2) “The Examiner does not point to any objective evidence that one would be motivated to degauss the alleged exciter winding during any of the alleged operating stages of Maddali, including the second operating state allegedly relating to a shorted rotating diode event” (App. Br, p. 5).
The Examiner respectfully disagrees. The primary reference, Maddali, is directed to detecting shorted rotating diodes and protecting the system once the fault occurs. The detection is done by measuring the voltage at the exciter since a rotating diode fault causes a voltage buildup (abstract). Graovac teaches a controller used to degauss the excitation coil as a way to reduce voltage build up ([0034]: “the possibility to apply a negative field voltage to an excitation coil enables its quicker degaussing in case of a load dump and thus helps to reduce the transient excess voltages”). It is well-known in the art that degaussing is the process of decreasing or eliminating a remnant magnetic field.
Though Graovac is not specifically concerned with shorted rotating diodes, it is concerned with the problem of voltage build up/transient excess voltages, which come 
	In response to Appellant’s second argument, “Examiner’s proposed replacement of the exciter field driver 40 of Maddali with the control unit 110 of Graovac would render Maddali “unsatisfactory for its intended purpose” of “detecting faulty rotating diodes within a rotating DC rectifier”” (App. Br., pg. 5), the Examiner respectfully disagrees. The exciter field driver 40 of Maddali is not the controller that detects faulty rotating diodes. The detection comes from sensor (Fig. 2: 400), [0012], “When the voltage buildup sensor 400 detects a voltage buildup, a signal is sent along wires 210 and 211 to the generator controller 80 indicating the level of voltage buildup detected”. Therefore, replacing the exciter field driver 40 would not result in Maddali no longer being able to detect the fault rotating diodes, since sensor 400 would still be intact. 
	Regarding to claim 10, Appellant argues “the Examiner fails to establish that the control unit 110 of Graovac is configured for this purpose. Furthermore, the Examiner fails to provide any technical reasoning with some rational underpinning to establish that 
The Examiner respectfully disagrees. The primary reference, Maddali, is directed to detecting shorted rotating diodes and protecting the system once the fault occurs. The detection is done by measuring the voltage at the exciter since a rotating diode fault causes a voltage buildup (abstract). Graovac teaches a controller used to degauss the excitation coil as a way to reduce voltage build up ([0034]: “the possibility to apply a negative field voltage to an excitation coil enables its quicker degaussing in case of a load dump and thus helps to reduce the transient excess voltages”). It is well-known in the art that degaussing is the process of decreasing or eliminating a remnant magnetic field.
Though Graovac is not specifically concerned with shorted rotating diodes, it is concerned with the problem of voltage build up/transient excess voltages, which come as a result of shorted diodes. The voltage build up result is supported by the specifications of the present invention, [0035], “The SRD can cause current to be induced back into the exciter winding 136. This can cause voltages in the control unit 140 to build-up or otherwise increase”. Therefore, even though Graovac does not specifically mention shorted rotating diodes, Graovac is concerned with solving the same problem as Maddali, reducing voltage build up on the excitation coil, which can come from any kind of load and not specific to shorted rotating diodes. The combination would then result in Maddali detecting the shorted rotating diodes which causes voltage build up and Graovac helping to reduce the voltage build up (by degaussing as taught in paragraph [0034]).
Obviousness Rejection of Claims 4 and 12-14
Regarding to claims 4, 12 and 13, Appellant argues that the capacitor of Mouni is located on the rotating portion rather than the stationary portion (App. Br., pg. 7), the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). The controller in Figs. 4A and 4B of Mouni is functionally and structurally equivalent to the controller in Fig. 2 of Maddali. Mouni discloses a power supply (2), a rectifier (3), a switching circuit (24, 28, 27, 22), and a field coil (4). Maddali discloses a power supply (100), a rectifier (20), a switching circuit (40), and a field coil (60). The controller of Mouni is also concerned with voltage build up in the field coil 4 and uses capacitor 21 to further reduce the voltage build up ([0090]: “The controller 13 thus links the dissipative component 20 to the rotary field 4, to dissipate inductive energy stored in said rotary field. The inductive energy is dissipated in the form of heat in the dissipative component 20, and a portion of this energy is stored in the capacitor 21”). The teaching of using capacitor 21 of Mouni would be placed in between rectifier 20 and switching circuit 40 of Maddali. Similar to how the capacitor 21 of Mouni is placed between its rectifier 3 and switching circuit (24, 28, 27, 22). Voltage build up on field coils can occur whether or not the controller is part of a rotating portion or a stationary portion. Therefore, even though Mouni teaches a rotating portion instead of a stationary portion, the structure of the controllers of Mouni and Maddali are identical and both are concerned with reducing 
In response to Appellant’s argument of “Fig. 4A does not appear to show any current flowing through the capacitor 21 of Mouni in the alleged first operating mode” (App. Br., p. 7). According to the present invention, the first operating mode is when both switches are on. This is shown in Fig. 3A, wherein both switches 154 and 156 are on and current flows from power supply 134 to coil 136. Current is not supposed to flow through the capacitor in the first operating mode. The capacitor is arranged in parallel with the rectifier and exciter winding. Current does not flow through the capacitor until the third operating mode which is when both switches are off. This is shown in Fig. 3B, wherein current flows from the coil to the capacitor. Mouni teaches both of these modes in Figs. 4A and 4B, respectively, which is why claims 4 and 12 were combined in the rejection. Fig. 4A teaches the first operating mode when switches 24 and 22 are on and current flows from power supply 2 to coil 4, while capacitor 21 is merely in parallel with rectifier 3 and coil 4, meaning that the capacitor does not yet have a function in the first operating mode. Fig. 4B teaches the third operating mode when switches 24 and 22 are off and current flows from the coil 4 to capacitor 21 in order to store the excess energy that builds up on coil 4 (Mouni, [0090]).
In response to Appellant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the Appellant argues that the Examiner’s rationale hinges upon a result of the combination rather than a reason for making the Examiner’s proposed modification (App. Br., pg. 8). As discussed above, paragraph [0090] of Mouni teaches that the capacitor is used to store excess energy that comes from voltage build up on the coil. It would have been obvious to use Graovac to modify the primary reference, Maddali, because both references attempt to solve the same problem of voltage build up on the coil.
In response to Appellant’s argument of  “The Examiner’s proposed modification of Maddali in the rejection of claim 12 therefore appears to directly conflict with the Examiner’s reasoning in the rejection of base claim 11” (App. Br., pg. 8-9), the Examiner respectfully disagrees. Both Graovac and Mouni disclose a controller for controlling a coil. Graovac has switches T1 and T2 along with diodes D1 and D2 while Mouni has switches 24 and 22 along with diodes 27 and 28. Both references teach a third operating mode when both switches are off, (Graovac, [0033]: “In this fourth state, switching off both N-channel MOSFET transistors T1 and T2 at once”) and (Mouni, Fig. 4B), and as a result both references teach both diodes connected in series with the coil since both switches are off. Therefore, there is no contradiction between claims 11 and 12 since both Graovac and Mouni disclose the same controller and the same operating mode.
Regarding to claim 14, Appellant argues “The Examiner does not dispute that Graovac lacks a rotating diode or any teaching regarding a shorted rotating diode event, or that the rejection fails to establish that the control unit 110 of Graovac is configured for this purpose” (App. Br., p. 9).
The Examiner respectfully disagrees. The primary reference, Maddali, is directed to detecting shorted rotating diodes and protecting the system once the fault occurs. The detection is done by measuring the voltage at the exciter since a rotating diode fault causes a voltage buildup (abstract). Graovac teaches a controller used to degauss the excitation coil as a way to reduce voltage build up ([0034]: “the possibility to apply a negative field voltage to an excitation coil enables its quicker degaussing in case of a load dump and thus helps to reduce the transient excess voltages”). It is well-known in the art that degaussing is the process of decreasing or eliminating a remnant magnetic field.
Though Graovac is not specifically concerned with shorted rotating diodes, it is concerned with the problem of voltage build up/transient excess voltages, which come as a result of shorted diodes. The voltage build up result is supported by the specifications of the present invention, [0035], “The SRD can cause current to be induced back into the exciter winding 136. This can cause voltages in the control unit 140 to build-up or otherwise increase”. Therefore, even though Graovac does not specifically mention shorted rotating diodes, Graovac is concerned with solving the same problem as Maddali, reducing voltage build up on the excitation coil, which can come from any kind of load and not specific to shorted rotating diodes. The combination would then result in Maddali detecting the shorted rotating diodes which causes voltage 
C. Obviousness Rejection of Claim 15
Regarding to claim 15 Appellant argues “the rejection should be reversed for at least the reasons discussed above regarding the rejection of claims 1 and 4” (App. Br., p. 10). The Examiner respectfully disagrees. See discussion of claims 1 and 4 above. 
D. Obviousness Rejection of Claims 16-18 and 20
Regarding to claim 16, Appellant argues “The Examiner fails to meet this burden for at least three reasons. First, the rejection does not point to any particular aspect of the alleged “protection method” of Maddali that the Examiner proposes to incorporate into the control unit 110 Graovac (see Final at pp. 11-12). Second, as noted above, the Examiner fails to point to any objective evidence that Graovac even discloses a rectifier including a rotating diode (see ibid.). Third, the Examiner fails to provide any reasoning establishing that one would have turned to Maddali to protect against a shorted rotating diode event, when Graovac’s arrangement completely lacks a rotating diode to protect (see ibid.)” (App. Br., p. 11).
The Examiner respectfully disagrees. The primary reference, Maddali, is directed to detecting shorted rotating diodes and protecting the system once the fault occurs. The detection is done by measuring the voltage at the exciter since a rotating diode fault causes a voltage buildup (abstract). Graovac teaches a controller used to degauss the excitation coil as a way to reduce voltage build up ([0034]: “the possibility to apply a negative field voltage to an excitation coil enables its quicker degaussing in case of a load dump and thus helps to reduce the transient excess voltages”). It is well-known in 
Though Graovac is not specifically concerned with shorted rotating diodes, it is concerned with the problem of voltage build up/transient excess voltages, which come as a result of shorted diodes. The voltage build up result is supported by the specifications of the present invention, [0035], “The SRD can cause current to be induced back into the exciter winding 136. This can cause voltages in the control unit 140 to build-up or otherwise increase”. Therefore, even though Graovac does not specifically mention shorted rotating diodes, Graovac is concerned with solving the same problem as Maddali, reducing voltage build up on the excitation coil, which can come from any kind of load and not specific to shorted rotating diodes. The combination would then result in Maddali detecting the shorted rotating diodes which causes voltage build up and Graovac helping to reduce the voltage build up (by degaussing as taught in paragraph [0034]).
E. Obviousness Rejection of Claims 19 and 21-22
Regarding claim 19, in response to Appellant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 
Regarding to claim 21 Appellant argues “The Examiner relies on the same reasoning as set forth in the rejection of claim 4 to reject claim 21” (App. Br., p. 12). The Examiner respectfully disagrees. See discussion of claim 4 above. 


For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/VIET P NGUYEN/Primary Examiner, Art Unit 2832                                                                                                                                                                                                        
Conferees:
/TULSIDAS C PATEL/Supervisory Patent Examiner, Art Unit 2832   
                  
/SEUNGSOOK HAM/TQAS, Technology Center 2800                                                                                                                                                                                                                                                                                                                                                                                          




Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.